DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the complementary of one of hook and loop element in the box, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation “the fastener elements of the box are complementary to the one or the other of the hooks and loops of the dunnage” is indefinite because it is unclear from the specification where the complementary of one of the hook and loop are disposed in the box.  Applicant’s Written Description, page 11 lines 17-20, discloses “complementary hook and loop elements attached to the interior of the box near the top”, but no disclosure where in the interior of the box, i.e. which endwall, sidewall, or both of the endwalls and sidewalls. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a plurality of pockets” is indefinite because it is unclear if applicant is referring to the previous recited one or more pockets of claim 1 or if applicant is introducing additional pockets.  For purposes of examination and prior art rejection, the examiner is interpreting “a plurality of pockets” as the same pockets required in claim 1.  Regarding claims 10-13, recited “the flexible web”, of claims 10 and 11, and “the fastener elements”, of claims 12 and 13, lacks antecedent basis in the claims.  It is unclear to which flexible web or fastener elements applicant is referring since those structural elements are not previously introduced in claim 9.  Furthermore, claim 13 is indefinite because it is unclear which wall of the box has the complementary hook and loop element.  The examiner raises the question if the complementary of one of the hook and loop element is disposed in one or both of the endwalls?, and one or both of the sidewalls? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berglund (US 8,714,350).
Claims 1-3
Berglund discloses a collapsible dunnage/bag capable of being positioned in a box for transporting parts comprising a top-opening pocket (defined by opened top of bags 20 and 30) for receiving the parts to be transported and formed of a flexible webs/fabric (see column 2 lines 35-36 and column 3 lines 37-40) positioned in side-by-side registration with each other and movable between an expanded use position and a collapsed storage position while being maintained in the same side-by-side registration position (see figure 1); fastener elements (39) attached to the dunnage/bag (see column 8 lines 60-67 and column 8 lines 1-5) and capable for fastening the dunnage to complementary fastener elements carried by the box in which the dunnage is adapted to be positioned for use and storage.  The fastener elements of the dunnage/bag of Berglund could be attached to complementary fasteners of a box if the dunnage/bag is disposed within a box.
Claims 4 and 5
Berglund further discloses the fastener elements are touch/hook and loop fastener elements capable to be fasten to complementary touch fastener elements carried by the box.  One of the hook and loop fastener elements of the bag could be attached to a complementary another of a hook and loop fastener elements provided in a box.

Berglund further discloses the plurality of pockets having flexible first and second sidewalls (21 and 22) and flexible first and second endwalls (23 and 24) positioned between and joined to the first and second sidewalls, the first and second sidewalls and first and second endwall configured to provide a generally rectangularly-shaped pocket volume in the use position that are adapted to collapse when empty in an accordion-like manner (see figure 1 and column 3 lines 37-40).
Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verkerke (US 6,202,884).
Claim 7
Verkerke discloses a collapsible box with dunnage (10) comprising a bottom (12); and first and second opposing endwalls (22) mounted for pivotal movement relative to the bottom along hinge (18) (see column 3 lines 45-57); first and second opposed sidewalls connecting the bottom of the box on opposing sides of the box, each of the sidewalls comprising a top sidewall panel (26); a bottom sidewall panel (24) attached by a bottom hinge (28 and 34) to the bottom (see column 3 lines 57-59); the top and bottom sidewall panels attached together along adjacent edges by a center hinge (27), whereby the top and bottom sidewalls are pivotally-moveable relative to each other and the bottom between an erect position and a collapsed storage position (see column 3 lines 59-62); a collar (32) positioned atop the first and second opposing sidewalls and the first and second opposing endwalls to provide a raised wall that remains erect with perpendicular walls that form a storage volume when the first and second opposing sidewalls and the first and second opposing endwalls are collapsed in a horizontal 
Claim 8
Verkerke further discloses the endwalls are pivotally-mounted to opposing ends of a top of the box and are adapted to move between a position perpendicular to the top in the erect position and a position parallel to the top in the collapsed storage position (see column 3 lines 45-57).
Claim 9
Verkerke discloses a collapsible box with dunnage (10) comprising a bottom (12), top (defined by top surface of the box) and first and second opposing endwalls (22); first and second opposed sidewalls connecting the bottom and top of the box on opposing sides of the box (see figure 1), each of the sidewalls comprising; a top sidewall panel (26) attached by a top hinge (38) to the top; a bottom sidewall panel (24) attached by a bottom hinge (28 and 34) to the bottom; the top and bottom sidewall panels attached 
Claims 10 and 11
Verkerke further discloses the dunnage/dividers comprises a flexible web made from fabric (see column 7 26-27).
Claim 12
Verkerke further discloses fastener elements (70 and 72) being touch fastener elements adapted to fasten to complementary touch fastener elements carried by the box.  The fastener elements disclosed by Verkerke are inserted into channels (50) of the box (see figures 2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verkerke (US 6,202,884) as applied to claim 9 above, and further in view of Neuwirth (US 9,999,299).
Verkerke does not disclose fastener elements of the dunnage and complementary fastener elements on the box.  However, Neuwirth discloses a storage system comprising a box (130) including pockets/cell array (134), wherein the cell array are attached to the box hook and loop fasteners (154) disposed between the cell array and the box (see column 6 lines 11-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verkerke including hook and loop between the dunnage/dividers and the box for attaching and keeping in place the dunnage/dividers within the box.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Verkerke (US 6,202,884) as applied to claim 9 above, and further in view of Berglund (US 8,714,350).
Verkerke further discloses the pockets including first and second flexible endwalls providing an interior pocket in the use position that are adapted to collapse when empty in an accordion-like manner (see figures 2 and 7).  Verkerke does not discloses the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736